CUSTODY AGREEMENT This Agreement is made as of the 15th day of May, 2008, entered into by and among U.S. Bank National Association, a national banking association (the "Custodian"), Matrix Fund Services, (the "Transfer Agent") and Capital Management Investment Trust (the "Fund"). WHEREAS, the Custodian has agreed to act and shall serve as custodian of record for certain accounts established by account clients ("Clients") including but not limited to, Traditional IRAs, Roth IRAs, SEP-IRAs, SIMPLE IRAs, Section 457 plans, Section 403(b) plan accounts and Coverdell ESAs ("Accounts"); and WHEREAS, the Accounts shall hold shares of certain mutual funds listed in Exhibit A hereto and owned and operated by the Fund, as may be amended from time to time upon written notice to the Custodian; and WHEREAS, the Transfer Agent has agreed to provide for the Accounts, and is in the business of providing, certain retirement plan accounting and administration services as agent for the Custodian; and WHEREAS, the Transfer Agent has agreed to provide, and is in the business of providing, certain shareholder services on behalf of the Fund; and IN CONSIDERATION OF THE AGREEMENTS CONTAINED HEREIN, and for other good and valuable consideration hereby acknowledged by the Custodian, Transfer Agent and the Fund, NOW, THEREFORE, in order to clarify the respective duties, the Fund, the Custodian and the Transfer Agent agree as follows: I.Duties and Responsibilities of Custodian: A. Custodian shall act as custodian of record for the Accounts. B. Custodian hereby appoints Transfer Agent, and Transfer Agent accepts such appointment, to take sole responsibility to perform the functions with regard to the Accounts as set forth in Article II, A. below. II.Duties and Responsibilities of Transfer Agent: A.Transfer Agent accepts appointment by Custodian to take sole responsibility to perform the following functions with regard to the Accounts: 1. Draft, maintain and update all documents necessary or relevant to establishing and maintaining Accounts in compliance with applicable law, including but not limited to Account applications, custodial agreements, rollover forms and certifications, beneficiary designation forms and state and federal tax forms. 1 2. Receive, process, maintain and update all Account applications, custodial agreements, beneficiary designation forms, federal and state tax forms and all other relevant documents for each Account as necessary to satisfy all applicable legal or reasonable administrative requirements. 3. Execute as agent on behalf of Custodian, all Account documents under whose terms the Custodian undertakes custodial responsibilities. 4. Maintain each Client's records pertinent to each Account, including but not limited to the Client's current mailing address, as required by applicable law or reasonable administration. 5. Receive Account contributions directly from the Clients (the "Clients") or their agents, or receive transfers of assets directly from predecessor custodians/trustees, for investment in accordance with instructions received from the Client or his agent. All such investments shall be registered in the name of Custodian as custodian. 6. Allocate contributions between or among each Account as directed by the appropriate Client. 7. Provide at least annual statements to the Client setting forth the market value of the Client's account during the year. 8. As necessary, forward to and provide Clients with such notices of annual meetings, corporate actions, proxies and any other materials required by applicable law to be provided to the Clients. 9. Provide to each Client such information or notifications as may be required to be furnished in accordance with applicable law, including without limitation tax withholding election forms. 10. Follow the written instructions of the Client directing redemption, reinvestment of assets, distribution of assets for the purposes of benefit payments, return of excess contributions or deferrals, transfers to successor custodians/trustees, transfers from predecessor custodians/trustees and any other action, provided that such directions and actions are in conformity with the terms of applicable law. On behalf of the Custodian, Transfer Agent shall prepare, file and distribute all necessary tax forms for each Account, including, but not limited to l099Rs and 5498s, which may be required by applicable law. Transfer Agent shall maintain a copy of all such forms in its files as required by applicable law. 2 11. Process and report redemptions, including making the appropriate tax withholding and promptly transmitting of amounts withheld to the appropriate revenue agency in accordance with applicable law. 12. Maintain age records of the Clients and notify each Client as required by U.S. Treasury Regulations and other applicable law relating to required minimum distributions ("RMD"). Calculate the amount of the RMD based on the method elected by the Client and collect the information concerning a 70 1/2 election of payment method. 13. Respond promptly to all Client inquiries and maintain records of such responses for no less than the term of this Agreement or as otherwise required by applicable law. 14. Promptly deliver to the Custodian copies of all written correspondence received from the U.S. Securities and Exchange Commission ("SEC"), the Internal Revenue Service ("IRS") or any other governmental agency regarding any act, transaction, duty or failure to perform any act or duty which is the subject matter of or is related to the Accounts, this Agreement or the performance thereof. 15. Provide Custodian a monthly statement, in a format reasonably required by Custodian, reflecting the current owner of Accounts for which the Custodian acts as custodian of record, noting with accuracy the fair market value of each Account as of the last business day of the month. 16. Collect all fees payable by the Fund relating to the Account investments and pay compensation due and payable in accordance with Article V below. B. If Transfer Agent is unable to perform or has failed to perform any of the services it has agreed to perform herein at any time, Transfer Agent promptly shall notify Custodian in writing detailing: (i) the nature of the omissions or failures, (ii) the number and/or duration of such omissions or failures, (iii) the reason for each omission or failure, (iv) the proposed solution to correct each omission or failure, and(v) a procedure for preventing such omissions or failures going forward. III. Safekeeping of Assets. Transfer Agent shall assume sole responsibility for the investment and the safekeeping of all Account assets. Transfer Agent shall perform all recordkeeping and accounting functions (including but not limited to purchases and redemptions and earnings and loss calculations) for each Account, and shall provide a detailed report regarding such recordkeeping and accounting to the Custodian at least annually or more frequently upon Custodian's reasonable request. IV. Indemnification. Transfer Agent hereby agrees to indemnify, defend and hold Custodian harmless against any and all claims, demands, actions, suits, judgments, IRS or other governmental penalties or fees of any nature, losses, damages, costs, charges and other expenses of every nature (including legal counsel and other professional fees and expenses) arising out of or in any way relating to the Transfer Agent's responsibilities under this Agreement; and for any error, omission, negligent act or willful misconduct by Transfer Agent in the performance of this Agreement. Each party shall act with reasonable care in the performance of its duties under this Agreement. The indemnity and defense provisions set forth in this paragraph shall indefinitely survive the termination or assignment of this Agreement. 3 Fund hereby agrees to indemnify, defend and hold Custodian harmless against any and all claims, demands, actions, suits, judgments, IRS or other governmental penalties or fees of any nature, losses, damages, costs, charges and other expenses of every nature (including legal counsel and other professional fees and expenses) arising out of or in any way relating to the Fund's responsibilities under this Agreement; and for any error, omission, negligent act or willful misconduct by Fund in the performance of this Agreement. Each party shall act with reasonable care in the performance of its duties under this Agreement. The indemnity and defense provisions set forth in this paragraph shall indefinitely survive the termination or assignment of this Agreement. V.Compensation A. Transfer Agent shall be compensated for providing the services set forth in this Agreement in accordance with the fee schedule set forth on Exhibit Bhereto, as amended from time to time. B. The Custodian shall be compensated for providing the custodial services set forth in this Agreement in accordance with the fee schedule set forth on Exhibit Bhereto, as amended from time to time. All compensation and reimbursable expenses owed to the Custodian shall be paid within thirty (30) calendar days following invoice, except for any fee or expense subject to a good faith dispute. Such disputed amount shall be paid within ten (10) calendar days of the day on which the parties agree to the amount to be paid. With the exception of any fee or expense disputed in good faith as set forth above, unpaid invoices shall accrue a finance charge of 1 1\2% per month after the due date. VI.Compliance with Laws Transfer Agent and the Fund shall be legally and contractually responsible for ensuring that, in providing services or agreeing to the provision of such services under this Agreement, they have not exposed Custodian to any regulatory or legal noncompliance with regard to any applicable law. If Transfer Agent or the Fund do expose Custodian to such regulatory or legal noncompliance, they shall indemnify, defend, hold harmless and make the Custodian whole with regard to such exposure. Further, Fund, Custodian and Transfer Agent hereby agree to the terms and requirements as set forth in Exhibit Cwhich are hereby incorporated by reference. 4 VII.Privacy of Client and Account Information A. "Confidential Information" shall mean all information however collected, compiled, or received, including without limitation, through non-electronic or electronic means pertaining to or identifiable in any way to any Client or Account, including but not limited to, first and last names, home addresses, telephone numbers, account numbers, account balances, account positions, account statements, account activity, social security numbers, driver's license numbers, account access codes, pass words, account lists, and any other information that may be compiled or derived therefrom. B. Gramm-Leach-Bliley. Because Custodian is a federally-regulated financial institution that must comply with the safeguards for Confidential Information contained in the Gramm-Leach-Bliley Act ("GLBA") and regulations promulgated pursuant to GLBA, Transfer Agent must establish, as an entity that maintains, processes, or otherwise is permitted access to Confidential Information, appropriate measures designed to safeguard Confidential Information. Specifically, Transfer Agent must establish and maintain data security policies and procedures designed to ensure the following: 1. security and confidentiality of Confidential Information; 2. protection against anticipated threats or hazards to the security or integrity of Confidential Information; 3. protection against the unauthorized access or use of Confidential Information. C. Monitoring. Transfer Agent must permit Custodian to monitor and/or audit Transfer Agent's compliance with this Section during regular business hours upon not less than 48 hours' notice to Transfer Agent and to provide to Custodian copies of audits and system test results acquired by Transfer Agent in relation to the data security policies and procedures designed to meet the requirements set forth above. VIII.Disposition of Confidential Information. Transfer Agent is required to develop appropriate security measures for the proper disposal and destruction of Confidential Information. Upon termination of this Agreement, Transfer Agent must forward all Confidential Information to Custodian or, with Custodian's permission, Transfer Agent may provide Confidential Information to a successor custodian or destroy the Confidential Information.
